ALLOWABILITY NOTICE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 7-10, and 12-25 are allowed.
The following is an examiner’s statement of reasons for allowance: as to claim 1 and its dependent claims, the claims recite the details of a wavelength conversion part comprising: a wavelength conversion member formed primarily of a ceramic material, wherein the wavelength conversion member has a lower face and one or more lateral faces; an enclosing member formed primarily of a ceramic material, wherein the enclosing member has a lower face, and wherein the enclosing member surrounds the one or more lateral faces of the wavelength conversion member; a heat dissipating member having a upper face, wherein the heat dissipating member is fixed to the wavelength conversion member, and wherein the upper face of the heat dissipating member opposes the lower face of the wavelength conversion member and the lower face of the enclosing member; and one or more interposed members interposed between the enclosing member and the heat dissipating member; wherein the one or more interposed members include a first interposed member disposed on the lower face of the enclosing member and a second interposed member disposed on the upper face of the heat dissipating member, wherein the first interposed member and the second interposed member are conducting members and are bonded to one another via an adhesive that contains a conducting material, such that the first interposed member and the second interposed member are electrically connected to one another by being bonded via the adhesive; wherein the lower face of the wavelength conversion member projects towards the heat dissipating member beyond the lower face of the enclosing member.

Because the prior art of record fails to teach or disclose the details of a wavelength conversion part comprising: a wavelength conversion member formed primarily of a ceramic material, wherein the wavelength conversion member has a lower face and one or more lateral faces; an enclosing member formed primarily of a ceramic material, wherein the enclosing member has a lower face, and wherein the enclosing member surrounds the one or more lateral faces of the wavelength conversion member; a heat dissipating member having a upper face, wherein the heat dissipating member is fixed to the wavelength conversion member, and wherein the upper face of the heat dissipating member opposes the lower face of the wavelength conversion member and the lower face of the enclosing member; and one or more interposed members interposed between the enclosing member and the heat dissipating member; wherein the one or more interposed members include a first interposed member disposed on the lower face of the enclosing member and a second interposed member disposed on the upper face of the heat dissipating member, wherein the first interposed member and the second interposed member are conducting members and are bonded to one another via an adhesive that contains a conducting material, such that the first interposed member and the second interposed member are electrically connected to one another by being bonded via the adhesive; wherein the lower face of the wavelength conversion member projects towards the heat dissipating member beyond the lower face of the enclosing member, nor is there any reason to modify or combine the references absent applicant’s own disclosure, the claims are allowable over the prior art of record.
As to claim 10 and its dependent claims, the claims recite the details of a light emitting device comprising: a semiconductor laser element; a base having a bottom face on which the semiconductor laser element is disposed and a frame portion that surrounds the semiconductor laser element; and a wavelength conversion part disposed above the semiconductor laser element, wherein the wavelength conversion part comprises; a wavelength conversion member formed primarily of a ceramic material, 
The closest prior art, Yamanaka [US 2019/0097095], teaches the details of a wavelength conversion part, but fails to teach or disclose the details of the interposed, heat dissipating, and enclosing members as claimed, in combination with other claimed elements and limitations. 
Because the prior art of record fails to teach or disclose the details of a light emitting device comprising: a semiconductor laser element; a base having a bottom face on which the semiconductor laser element is disposed and a frame portion that surrounds the semiconductor laser element; and a wavelength conversion part disposed above the semiconductor laser element, wherein the wavelength conversion part comprises; a wavelength conversion member formed primarily of a ceramic material, wherein the wavelength conversion member has a lower face and one or more lateral faces; an enclosing member formed primarily of a ceramic material, wherein the enclosing member has a lower face, and wherein the enclosing member surrounds the one or more lateral faces of the wavelength conversion member; and a heat dissipating member having a upper face, wherein the heat dissipating member is fixed to the wavelength conversion member, and wherein the upper face of the heat dissipating member opposes the lower face of the wavelength conversion member and the lower face of the enclosing member; wherein the lower face of the wavelength conversion member projects towards the heat .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYON GYLLSTROM whose telephone number is (571)270-1498. The examiner can normally be reached M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk Lee can be reached on 571-272-7044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/BRYON T GYLLSTROM/Primary Examiner, Art Unit 2875